Citation Nr: 0315823	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by: Eric C. Conn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew R. Blenner, Law Clerk


REMAND 

The veteran had active service from January 1952 to September 
1965 and from December 1965 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In August 1999, the Board denied a compensable rating for 
bilateral hearing loss.   In March 2001, on appeal to the 
United States Court of Appeals for Veterans Claims (Court), 
the Court ordered that the Board's decision is vacated and is 
remanded to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A.  

In May 2003, after the Board obtained additional evidence 
that was not submitted by the veteran and provided the 
veteran a copy of the evidence, the United States Court of 
Appeals for the Federal Circuit held that when additional 
relevant evidence is obtained by the Board that was not 
initially considered by the RO, the Board must refer the 
evidence to the RO for review unless this procedural right is 
waived by the appellant.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In order to comply with the Court's order and to ensure due 
process of law, this case is REMANDED to the RO for the 
following action:

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A.  The duty to notify includes 
notice that VA will obtain records of 
Federal agencies, including VA records, 
the veteran identifies; and that he is 
responsible for identifying and 
submitting records from State or local 
governments, private health-care 
providers, current or former employers 
and other non-Federal governmental 
sources, unless he signs a release, which 
would authorize VA to obtain them.  

2.  Review all the evidence of record 
since the issuance of the last 
supplemental statement of the case, 
including the February 2003 VA 
examination report.  Then adjudicate the 
claim, if the benefit sought is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.
	

_______________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



